[TextBox: [img-media_image1.png]]United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


RONALD I. EISENSTEIN
NIXON PEABODY LLP
EXCHANGE PLACE, 53 STATE STREET
BOSTON MA 02109

In re Application of 				:	DECISION ON PETITION
TAGUE et al.					:	
Serial No.: 17/458,739			:	 
Filed: August 27, 2021   	     	  	:	
Docket No.: 701586-098300USPT		:

This is a decision on the renewed Petition to Accept Color Drawing or Photographs under 37 C.F.R. § 1.84(a), received in the United States Patent and Trademark Office (USPTO) on March 25, 2022.

37 C.F.R. § 1.84(a)(2) states the following: 

…On rare occasions, color drawings may be necessary as the only practical medium by which to disclose the subject matter sought to be patented in a utility patent application. The color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent. … The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary. Any such petition must include the following:
Payment of the fee set forth under 37 C.F.R. 1.17(h),
Submission of three (3) sets of color drawings, or one (1) set of color drawings if filed by EFS-Web, and
The first paragraph of the brief description of the drawings in the Specification contains the required language pertaining to colored drawings.

Additionally, MPEP 608.02(VIII) states:  
It is anticipated that such a petition will be granted only when the U.S. Patent and Trademark Office has determined that a color drawing or color photograph is the only practical medium by which to disclose in a printed utility patent the subject matter to be patented.

In the petition, Applicant states “…the enclosed color drawings of FIG. 2B, FIG. 5B, FIG. 7B, FIG. 8, FIG.9 are necessary because they are the only practical medium to illustrate the disclosed subject matter” (emphasis original). Applicant’s explanation is not found acceptable because it does not explain why color drawings are the only practical medium to illustrate the disclosed subject matter. In accordance with 37 CFR 1.84(a)(2), color drawings are only accepted on rare occasions when they are the only practical medium by which to disclose the subject matter to be patented. See also MPEP 608.02(VIII). Although the petition refers to specific figures of the drawings, the petition provides no explanation for why color is the only practical medium by which to illustrate the disclosed subject matter. An explanation should include which figure(s) require color as the only practical medium, what features of the drawings require color, what type of image is being shown, and why the features can only be depicted using color.       

Accordingly, the petition is DISMISSED.

If Applicant files a response to address the deficiencies raised in this petition decision, Applicant will need to file a new petition, including payment of the fee as set forth under 37 C.F.R. 1.17(h), in order for the Office to consider the matter.

Unless Applicant submits a petition that is granted, Applicant is required to either cancel
the drawings or to provide substitute black and white drawings. The specification will
also need to be amended to remove the requisite color drawings language. See MPEP
608.02 (VIII).

Should there be any questions about this decision please contact Scarlett Y. Goon, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-270-5241, or by facsimile sent to the general Office facsimile number, 571-273-8300.

/SCARLETT Y GOON/QAS, Art Unit 1600       

/Zachariah Lucas/Supervisory Patent Examiner, Art Unit 1600